DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1-2, 4-7, 11-13, 15, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2008/0311416) as evidenced by Dow Technical Data Sheet.
Regarding claims 1, 7, 11 and 12, Kelly et al. teaches a coating composition comprising (See Abstract): a binder; and a pigment blend comprising: hollow polymeric pigment (paragraph [0031]) which corresponds to a low density organic pigment having at least one void as presently claimed; and a modified inorganic pigment (e.g. coarse calcium carbonate, paragraphs [0062] and [0065]). Given that Kelly et al. teaches wherein said low density organic pigment comprises about 15 to about 60 percent (paragraph [0038]) which falls within the claimed range of at least 15 percent by volume of said pigment blend and given that the amount of modified inorganic pigment can include about 35 parts to about 75 parts per 100 parts pigment (paragraph [0072]), which are amounts that overlap those used in the present invention (See Table 1 of present specification), the void volume of the pigment blend would overlap that presently claimed, absent evidence to the contrary. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05. Given the overlap between the coating composition of Kelly et al. and that presently claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a coating composition that is both disclosed by Kelly et al. and encompassed by the present claims and thereby arrive that the claimed invention.
Regarding claim 2, Kelly et al. teaches wherein said binder comprises latex (paragraph [0056]).  
Regarding claim 4, Kelly et al. teaches wherein said low density organic pigment comprises hollow spheres (paragraph [0035]).  
Regarding claim 5, Kelly et al. teaches wherein said low density organic pigment is Ropaque Ultra E (paragraph [0038]) which has a density of 0.591 as evidenced by Dow Technical Data Sheet, which falls within the claimed range of at most 1.04 g/cm3. 
Regarding claim 6, Kelly et al. teaches wherein said low density organic pigment comprises spheres having an average diameter ranging from about 0.35 to about 3.0 microns (paragraph [0037]) which encompasses the claimed range of about 0.4 µm to about 1.5 µm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 13, Kelly et al. teaches wherein less than 65 percent of said modified calcium carbonate has a particle size less than 2 µm (paragraph [0066]) which overlaps the claimed range of wherein at most about 12 percent of said modified calcium carbonate has a particle size less than 1 µm.  
Regarding claim 15, Kelly et al. teaches wherein said pigment blend further comprises various inorganic pigments, including “mixtures thereof” (paragraphs [0062]-[0063]) which would include an additional inorganic pigment.  
Regarding claim 17, Kelly et al. teaches a paperboard structure comprising a paperboard substrate and said coating composition of Claim 1 applied to said paperboard substrate (paragraph [0077]).  
Regarding claim 19, Kelly et al. teaches a paperboard structure comprising: a paperboard substrate and a single-coat layer applied to said paperboard substrate, - 24 -Docket No. 23362-USORDIwherein said single-coat layer comprises a binder and a pigment blend including a low density organic pigment and a 
Regarding claim 21, Kelly et al. teaches wherein said low density organic pigment is Ropaque Ultra E (paragraph [0038]) which has a density of 0.591 as evidenced by Dow Technical Data Sheet, which falls within the claimed range of at most 1.04 g/cm3. 

Claims	8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2008/0311416) in view of Kojima et al. (JP 2007239106).		
Kelly et al. is relied upon as disclosed above.
Regarding claims 8 and 9, Kelly et al. teaches kaolin clay (paragraph [0062]) but fails to teach wherein said modified inorganic pigment comprises modified clay or delaminated kaolin clay.
However, Kojima et al. teaches a coating composition comprising modified inorganic pigment comprising delaminated kaolin clay (paragraphs [0009] and [0012]), i.e. modified clay.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include delaminated kaolin clay in the modified inorganic pigment of Kelly et al. in order to provide the desired paper glossiness, print quality, and suitability for scratch stains (Kojima et al., paragraphs [0010]-[0012]).
Regarding claim 10, Kelly et al. teaches wherein 30 percent by mass of particles are smaller than 1 µm (paragraph [0015]). However, given that the claimed range of at most “about” 25 percent which includes values slightly above those disclosed, it is clear that the disclosure of 30 percent by mass by Kelly et al. would meet the amount claimed. Therefore, it would have been obvious to one of ordinary skill in the art to use modified inorganic pigment with amount, including that claimed, in Kelly et al. in view of Kojima et al. in order to produce layer that imparts desired paper glossiness, print quality, and suitability for scratch stains. 
Alternatively, it is apparent, that the instantly claimed amount and that taught by Kelly et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not 
In light of the case law cited above and given that there is only a “slight” difference between the modified inorganic pigment disclosed by Kelly et al. in view of Kojima et al. and that disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the modified inorganic pigment disclosed in the present claims is but an obvious variant of that disclosed in Kelly et al. in view of Kojima et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 14, the resulting combination of Kelly et al. in view of Kojima et al. teaches wherein said modified inorganic pigment comprises modified calcium carbonate and modified clay.  

Claims	8-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2008/0311416) in view of Gotou et al. (US 2013/0176369).		
Kelly et al. is relied upon as disclosed above.
Regarding claims 8 and 9, Kelly et al. teaches kaolin clay (paragraph [0062]) but fails to teach wherein said modified inorganic pigment comprises modified clay or delaminated kaolin clay.
However, Gotou et al. teaches a coating composition comprising binder and modified inorganic pigment comprising delaminated kaolin clay (paragraphs [0266]-[0267]), i.e. modified clay.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include delaminated kaolin clay in the modified inorganic pigment of Kelly et al. in order to impart high glossiness (Gotou et al., paragraph [0267]).
Regarding claim 14, the resulting combination of Kelly et al. in view of Gotou et al. teaches wherein said modified inorganic pigment comprises modified calcium carbonate and modified clay.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2008/0311416) in view of Gotou et al. (US 2013/0176369) and further, in view of Behl (WO 97/12002).			
Kelly et al. in view of Gotou et al. is relied upon as disclosed above.
Regarding claim 10, Kelly et al. in view of Gotou et al. fails to teach wherein at most about 25 percent of said modified clay has a particle size less than 1 µm.
  However, Behl et al. teaches that the greater the amount of particles finer than 2 micrometers in the kaolin clay, the less opaque is the sheet (page 1, lines 15-29). Since the instant specification is silent to unexpected results, the specific amount of modified clay is not considered to confer patentability to the claims. As the opaqueness is a variable that can be modified, among others, by adjusting the amount of modified clay, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of modified clay in Kelly et al. having a particle size less than 2 micrometers to obtain the . 

Claims	16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2008/0311416) in view of Fugitt et al. (US 8,142,887).
Kelly et al. is relied upon as disclosed above.
Regarding claim 16, Kelly et al. fails to teach wherein the pigment blend has a void volume as claimed.
However, Fugitt et al. teaches a coating composition comprising a binder and a pigment blend, including calcium carbonate (col. 2, lines 42-50), having a void volume of at least 45 percent (col. 3, lines 27-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a void volume for the pigment blend of Kelly et al. in order to provide high smoothness at relatively low coat weights, thereby reducing raw material costs (Fugitt et al., col. 3, lines 50-63).
Regarding claim 20, Kelly et al. fails to teach wherein said single-coat layer has a dry weight of at most about 9 pounds per 3000 square feet.
However, Fugitt et al. teaches wherein said single-coat layer has a dry weight of at most about 9 pounds per 3000 square feet (col. 5, lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a dry weight, including that presently claimed, for the .
Response to Arguments
Applicant's arguments filed 02/24/21 have been fully considered but they are not persuasive. 
Applicant amended claim to recite pigment blend “having a void volume of at least 40 percent” and low density organic pigment “having at least one void”.
Applicant argues that Kelly does not disclose or suggest a coating composition that includes a pigment blend having a void volume of at least 40 percent and comprising a low density organic pigment having at least one void and a modified organic pigment.
However, as set forth in the rejection of record above, Kelly does disclose hollow polymeric pigment (paragraph [0031]) which corresponds to a low density organic pigment having at least one void as presently claimed. Kelly further discloses coarse calcium carbonate (paragraphs [0062] and [0065]) which correspond to the modified inorganic pigment as presently claimed. While it is agreed that Kelly does not explicitly disclose the pigment blend having a void volume as claimed, given that Kelly et al. teaches wherein said low density organic pigment comprises about 15 to about 60 percent (paragraph [0038]) which falls within the claimed range of at least 15 percent by volume of said pigment blend and given that the amount of modified inorganic pigment can include about 35 parts to about 75 parts per 100 parts pigment (paragraph [0072]), which are amounts that overlap those used in the present invention (See Table 1 of present specification), the void volume of the pigment blend would overlap that presently claimed, absent evidence to the contrary.
Applicant argues that Kojima is silent regarding void volumes of the pigment coating layer.
However, note that while Kojima does not disclose all the features of the present claimed invention, Kojima is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely modified inorganic pigment comprising delaminated kaolin clay, and in combination with the primary reference, discloses the presently claimed invention.
Applicant argues that Gotou does not disclose or suggest a pigment blend having a void volume of at least 40 percent and comprising (1) a low density organic pigment having at least one void and (2) a modified inorganic pigment.
However, note that while Gotou does not disclose all the features of the present claimed invention, Gotou is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely modified inorganic pigment comprising delaminated kaolin clay, and in combination with the primary reference, discloses the presently claimed invention.
Applicant argues that Behl does not disclose or suggest a pigment blend having a void volume of at least 40 percent and comprising (1) a low density organic pigment having at least one void and (2) a modified inorganic pigment.
However, note that while Behl does not disclose all the features of the present claimed invention, Behl is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely the amount of modified clay has a particle size as claimed, and in combination with the primary reference, discloses the presently claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787